DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This Office Action is in response to amendments and arguments received on March 17, 2022. Claims 4 and 8 have been cancelled. Claims 1-3 and 5-7 are now pending. This is the second Office Action on the Merits. 
Claim Objections
Claim 6 is objected to because of the following informalities:  
a transmission configured to change a rotational speed fo the rotary shaft 
should be changed to:
a transmission configured to change a rotational speed [fo] of the rotary shaft
when the input of the shift stage instruction is a regverse shift stage,
should be changed to:
when the input of the shift stage instruction is a [regverse] reverse shift stage,
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer (US 20180304747 A1) in view of Aoki (US 20160152225 A1).
In regards to Claim 1, Vollmer discloses the following:
1. A battery discharge limit control system, comprising: 
a motor driven by receiving the power stored in a battery; (at least Fig. 1 and [0031] “electric motor 18” and [0028] “traction battery”) 
Although clearly suggested by the terminology of a “traction battery” in a “hybrid-powered motor vehicle”, for the sake of compact prosecution, Vollmer does not explicitly disclose that the motor 18 (discussed below) is driven by power from the traction battery. However, powering hybrid vehicle motors in the reverse direction from a battery power source is known in the art at least as taught by Aoki. (see at least Abstract, [0007], [0029] and [0034]) 
At the time of filing, it would have been obvious to a person of ordinary skill to include the battery controls of Aoki with the invention of Vollmer with the motivation of preventing driving performance during the reverse travel is possibly degraded due to maximum power for the reverse travel that can be output from the second MG is reduced. (Aoki, [0007])
Vollmer discloses the following:
a clutch connected to the rotary shaft of the motor; (Fig. 1, “clutch K0” that substantially connects to electric motor 18 through transmission input shaft 38 and spur gear mechanism 40. See also [0031]-[0034])
an engine having the rotary shaft connected to the rotary shaft of the motor through the clutch;  (See Fig. 1 and [0029]-[0036], wherein engine 11 and power output shaft 30 is substantially connected to electric motor 18 through clutch K0, transmission input shaft 38 and spur gear mechanism 40.)
a transmission configured to change a rotational speed of the rotary shaft of the motor or the engine based on the input of the shift stage instruction to output the rotational speed to a driving wheel of a vehicle; (see [0034] “the motor vehicle can travel forwards or back up purely electrically by the preferably more powerful electric machine 18, when the clutch K0 is open and the clutch K1 is closed.”)
a controller configured to open the clutch and driving the motor in the reverse rotation, when the input of the shift stage instruction is a reverse shift stage, (see [0034] “the motor vehicle can travel forwards or back up purely electrically by the preferably more powerful electric machine 18, when the clutch K0 is open and the clutch K1 is closed.”)
Vollmer does not explicitly disclose the following, which is taught by Aoki:
the controller configured to adjust the output of the motor by limiting the battery output based on the state of charge of the battery;  (see at least [0034] “As the output limit Wout of the battery 50, a value that is computed by the battery ECU 52 is input by the communication.” and “the threshold Vpc2 is set to a slightly higher value than the threshold Vpc1”) 
At the time of filing, it would have been obvious to a person of ordinary skill to include the battery controls of Aoki with the invention of Vollmer with the motivation of preventing driving performance during the reverse travel is possibly degraded due to maximum power for the reverse travel that can be output from the second MG is reduced. (Aoki, [0007])
Vollmer discloses the following:
a hybrid starter generator configured to crank the engine (see at least Fig. 1, item 16 and [0028] “The electric machine 16 is lastingly (i.e. in permanent connection) connected in driving relation to the crankshaft 30 and can thus be operated as starter motor”) and synchronize the rotational speed of the engine with the rotational speed of the motor when switching from an electric vehicle mode that drives the motor to rotate the driving wheel to a hybrid mode that drives the engine to rotate the driving wheel. (see at least [0030] “The internal combustion engine 11 can be disconnected from the drive train or from the variable speed mechanism 14 via the clutch K0. When the internal combustion engine 11 is connected, the clutch elements of the shift clutch K0 can be synchronized in synchronism, in particular when clutch K1 is open, through corresponding operation of the electric machine 16.”)
In regards to Claim 2, Vollmer does not explicitly disclose the following, which is taught by Aoki:
2. The battery discharge limit control system according to claim 1, wherein the controller is configured to apply the output by increasing an output limit value limiting the output of the battery when the shift stage instruction is the reverse shift stage rather than a forward shift stage. (see at least [0034] “As the output limit Wout of the battery 50, a value that is computed by the battery ECU 52 is input by the communication.” and “the threshold Vpc2 is set to a slightly higher value than the threshold Vpc1”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Aoki with the invention of Vollmer with the motivation of preventing driving performance during the reverse travel is possibly degraded due to maximum power for the reverse travel that can be output from the second MG is reduced. (Aoki, [0007])
In regards to Claim 3, Vollmer does not explicitly disclose the following, which is taught by Aoki:
3. The battery discharge limit control system according to claim 2, wherein the controller includes: a first state of charge defensive map applied when the shift stage instruction is the forward shift stage and for storing the output limit value of the battery based on the state of charge of the battery; and a second state of charge defensive map applied when the shift stage instruction is the reverse shift stage and for storing the output limit value of the battery based on the state of charge of the battery, and wherein the output limit value of the battery of the second state of charge defensive map is greater than the output limit value of the battery of the first state of charge defensive map in a same state of charge. (see at least [0034] “As the output limit Wout of the battery 50, a value that is computed by the battery ECU 52 is input by the communication.” and “the threshold Vpc2 is set to a slightly higher value than the threshold Vpc1”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Aoki with the invention of Vollmer with the motivation of preventing driving performance during the reverse travel is possibly degraded due to maximum power for the reverse travel that can be output from the second MG is reduced. (Aoki, [0007])
In regards to Claim 5, Vollmer does not explicitly disclose the following, which is taught by Aoki:
5. The battery discharge limit control system according to claim 1, wherein the controller, in the electric vehicle mode, is configured to limit the output of the battery to secure a preliminary charge amount for driving the hybrid starter generator when the shift stage instruction is the forward shift stage, and limit the output of the battery without considering the preliminary charge amount when the shift stage instruction is the reverse shift stage. (see at least [0034] “As the output limit Wout of the battery 50, a value that is computed by the battery ECU 52 is input by the communication.” and “the threshold Vpc2 is set to a slightly higher value than the threshold Vpc1”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Aoki with the invention of Vollmer with the motivation of preventing driving performance during the reverse travel is possibly degraded due to maximum power for the reverse travel that can be output from the second MG is reduced. (Aoki, [0007])
In regards to Claim 6, Vollmer does not explicitly disclose the following, which is taught by Aoki:
6. A battery discharge limit control method, comprising: 
a motor driven by receiving the power stored in a battery; (at least Fig. 1 and [0031] “electric motor 18” and [0028] “traction battery”) 
Although clearly suggested by the terminology of a “traction battery” in a “hybrid-powered motor vehicle”, for the sake of compact prosecution, Vollmer does not explicitly disclose that the motor 18 (discussed below) is driven by power from the traction battery. However, powering hybrid vehicle motors in the reverse direction from a battery power source is known in the art at least as taught by Aoki. (see at least Abstract, [0007], [0029] and [0034]) At the time of filing, it would have been obvious to a person of ordinary skill to include the battery controls of Aoki with the invention of Vollmer with the motivation of preventing driving performance during the reverse travel is possibly degraded due to maximum power for the reverse travel that can be output from the second MG is reduced. (Aoki, [0007])
Vollmer discloses the following:
a clutch connected to the rotary shaft of the motor; (Fig. 1, “clutch K0” that substantially connects to electric motor 18 through transmission input shaft 38 and spur gear mechanism 40. See also [0031]-[0034])
an engine having the rotary shaft connected to the rotary shaft of the motor through the clutch; (See Fig. 1 and [0029]-[0036], wherein engine 11 and power output shaft 30 is substantially connected to electric motor 18 through clutch K0, transmission input shaft 38 and spur gear mechanism 40.)
a transmission configured to change a rotational speed fo the rotary shaft of the motor or the engine based on the input of the shift stage instruction to output the rotational speed to a driving wheel of a vehicle; (see [0034] “the motor vehicle can travel forwards or back up purely electrically by the preferably more powerful electric machine 18, when the clutch K0 is open and the clutch K1 is closed.”)
a hybrid starter generator configured to crank the engine (see at least Fig. 1, item 16 and [0028] “The electric machine 16 is lastingly (i.e. in permanent connection) connected in driving relation to the crankshaft 30 and can thus be operated as starter motor”) and 
synchronize the rotational speed of the engine with the rotational speed of the motor, when switching from an electric vehicle mode that drives the motor to rotate the driving wheel to a hybrid mode that drives the engine to rotate the driving wheel; (see at least [0030] “The internal combustion engine 11 can be disconnected from the drive train or from the variable speed mechanism 14 via the clutch K0. When the internal combustion engine 11 is connected, the clutch elements of the shift clutch K0 can be synchronized in synchronism, in particular when clutch K1 is open, through corresponding operation of the electric machine 16.”) and 
a controller configured to open the clutch and driving the motor in the reverse rotation, when the input of the shift stage instruction is a reverse shift stage, (see [0034] “the motor vehicle can travel forwards or back up purely electrically by the preferably more powerful electric machine 18, when the clutch K0 is open and the clutch K1 is closed.”)
the controller further configured to:
determining, by the controller, whether the shift stage instruction is the reverse shift stage; and limiting, by the controller, the output of the battery by further increasing an output limit value limiting the output of the battery when the shift stage instruction is the reverse shift stage to more than when the shift stage instruction is a forward shift stage. (see at least [0034] “As the output limit Wout of the battery 50, a value that is computed by the battery ECU 52 is input by the communication.” and “the threshold Vpc2 is set to a slightly higher value than the threshold Vpc1”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Aoki with the invention of Vollmer with the motivation of preventing driving performance during the reverse travel is possibly degraded due to maximum power for the reverse travel that can be output from the second MG is reduced. (Aoki, [0007])
Vollmer does not explicitly disclose the following, which is taught by Aoki:
wherein the limiting of the output of the battery includes: limit, by the controller in the electric vehicle mode, the output of the battery to secure a preliminary charge amount for driving the hybrid starter generator when the shift stage instruction is the forward shift stage; and limit, by the controller, the output of the battery without considering the preliminary charge amount when the shift stage instruction is the reverse shift stage. (see at least [0034] “As the output limit Wout of the battery 50, a value that is computed by the battery ECU 52 is input by the communication.” and “the threshold Vpc2 is set to a slightly higher value than the threshold Vpc1”)
In regards to Claim 7, Vollmer does not explicitly disclose the following, which is taught by Aoki:
7. The battery discharge limit control method according to claim 6, wherein the controller includes: a first state of charge defensive map applied when the shift stage instruction is the forward shift stage and for storing the output limit value of the battery based on the state of charge of the battery; and a second state of charge defensive map applied when the shift stage instruction is the reverse shift stage and for storing the output limit value of the battery greater than the output limit value of the battery of the first state of charge defensive map in the same state of charge, and wherein the limiting of the output of the battery includes limiting, by the controller, the output of the battery by applying the second state of charge defensive map. (see at least [0034] “As the output limit Wout of the battery 50, a value that is computed by the battery ECU 52 is input by the communication.” and “the threshold Vpc2 is set to a slightly higher value than the threshold Vpc1”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Aoki with the invention of Vollmer with the motivation of preventing driving performance during the reverse travel is possibly degraded due to maximum power for the reverse travel that can be output from the second MG is reduced. (Aoki, [0007])
Response to Arguments
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(b) are accepted, and persuasive. The rejections based on 35 U.S.C. § 112 (b) are withdrawn.
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, but are not persuasive. The Office respectfully reminds the applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to arguments on page 8 of 10 regarding the position that Vollmer does not disclose or suggest the hybrid starter generator to synchronize the rotational speed of the engine with the rotational speed of the motor when switching modes of powering a vehicle, the Examiner respectfully disagrees. It is the position of the Examiner that Vollmer inherently discloses this limitation, and further, at the very least, suggests this limitation. Vollmer describes a hybrid vehicle wherein the internal combustion engine 11 may provide driving force to the wheels through clutch k0 and k1, (See Figs. 1 and 2) Motor 18 is connected downstream of the clutch K0 but upstream of a frictional separating clutch K1, between clutch k0 and k1. (see [0031]) Both motor 18 and engine 11 may provide power to the drive wheels through clutch k1. “Hybrid mode”, as claimed, occurs when clutch k1 and k0 are both closed, requiring clutch k0 to be closed. As cited, Vollmer [0030] clearly teaches that when the internal combustion engine 11 is connected, the clutch elements of the shift clutch K0 can be synchronized with the corresponding operation of the electric machine 16. While Vollmer does not explicitly describe this process of switching from an electric vehicle mode to the hybrid mode, it is inherent that the synchronization of Vollmer be required in order to power the wheels with internal combustion engine 11 through clutches k0 and k1. 
However, for the sake of compact prosecution, modifying the EV mode to hybrid mode transition of Vollmer with the “clutch k1 open” synchronization of Vollmer would also have been obvious to a person of ordinary skill at the time of filing, with the motivation of reducing clutch wear. Further, such modification would also have been predictable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

June 8, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669